1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    MIA CRAGER, #300172
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
     mia_crager@fd.org
5
6    Attorney for Defendant
     TIMOTHY MACKEY
7
8
9                             IN THE UNITED STATES DISTRICT COURT
10                         FOR THE EASTERN DISTRICT OF CALIFORNIA
11
12   UNITED STATES OF AMERICA,                 ) Case No. 2:20-CR-00077 WBS
                                               )
13       Plaintiff,                            )
                                               ) [PROPOSED] ORDER SEALING
14            v.                               ) DOCUMENTS
                                               )
15   TIMOTHY MACKEY,                           )
                                               )
16       Defendant.                            )
                                               )
17                                             )
18
19          Pursuant to Local Rule 141, based on a request to seal, the motion to modify condition
20   #20 and supporting exhibits shall be SEALED until further order of this Court.
21
            IT IS SO ORDERED.
22
23   Dated: July 6, 2021
24
25
26
27
28

                                                   -1-
